Title: From Benjamin Franklin to [the Marquise de Boulainvilliers], [1777?]
From: Franklin, Benjamin
To: Boulainvilliers, Marie-Madeleine-Adrienne d’Hallencourt Bernard, marquise de


[1777?]
Mr. Franklin presents his best Respects to the amiable Family of Passy, with many Thanks for their obliging Invitation to dine with them on Thursday which he and his Friends should embrace with the greatest Pleasure, but that they happen all to be engag’d. Mr. F. returns the Papers with Thanks, and will do himself the Honour of taking his Tea with his kind Neighbours this Evening.
